                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         GUILLERMO A. BRAN,
                                  11                                                     Case No. 18-02157 BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER OF DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     CREAMER TODD, et al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against prison staff at the Correctional Training Facility in Soledad
                                  20   where he was formerly incarcerated. After an initial screening, the Court dismissed the
                                  21   complaint with leave to amend for Plaintiff to attempt to allege sufficient facts to state a
                                  22   failure to protect claim under the Eighth Amendment. (Docket No. 13.) Plaintiff filed an
                                  23   amended complaint. (Docket No. 14, hereinafter “Am. Compl.”)
                                  24

                                  25                                           DISCUSSION
                                  26   A.     Standard of Review
                                  27          A federal court must conduct a preliminary screening in any case in which a
                                  28   prisoner seeks redress from a governmental entity or officer or employee of a
                                   1   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   2   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   3   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   4   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   5   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   7   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   8   violated, and (2) that the alleged violation was committed by a person acting under the
                                   9   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  10   B.     Plaintiff’s Claims
                                  11          The Court notes that the amended complaint is identical to the original complaint
                                  12   except for a single page declaration in support. (Am. Compl. at 3-3.) Plaintiff claims that
Northern District of California
 United States District Court




                                  13   on or about December 18, 2017, he complained to Defendants Creamer and Jackson about
                                  14   being sexually harassed by another inmate. (Am. Compl. at 3-1.) Plaintiff claims that he
                                  15   intended the complaint to be confidential, but that he later noticed Defendants sharing the
                                  16   confidential report with another staff. (Id. at 3-2.) In the following days, Plaintiff received
                                  17   threats from other inmates and became the object of bullying for several days until he was
                                  18   moved to another yard. (Id.) Plaintiff asserts that Defendants shared his sensitive
                                  19   information “with the rest of the staff” and “the rest of the inmate population.” (Id.)
                                  20   Plaintiff claims that Defendants’ failure to protect the sensitive information regarding the
                                  21   complaint of sexual harassment constitutes a violation of the Eighth Amendment because it
                                  22   resulted in a risk to his safety and caused him fear, suffering, and emotional distress. (Id.)
                                  23   Plaintiff asserts for the first time that the “Four Amendment” was violated because staff
                                  24   was acting under discrimination “against Plaintiff charges.” (Id. at 3-3.)
                                  25          The Eighth Amendment requires that prison officials take reasonable measures to
                                  26   guarantee the safety of prisoners. Farmer v. Brennan, 511 U.S. 825, 832 (1994). In
                                  27   particular, prison officials have a duty to protect prisoners from violence at the hands of
                                  28                                                  2
                                   1   other prisoners. Id. at 833; Cortez v. Skol, 776 F. 3d 1046, 1050 (9th Cir. 2015); Hearns v.
                                   2   Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005); Hoptowit v. Ray, 682 F.2d 1237, 1250 (9th
                                   3   Cir. 1982); Gillespie v. Civiletti, 629 F.2d 637, 642 & n.3 (9th Cir. 1980). The failure of
                                   4   prison officials to protect inmates from attacks by other inmates or from dangerous
                                   5   conditions at the prison violates the Eighth Amendment when two requirements are met:
                                   6   (1) the deprivation alleged is, objectively, sufficiently serious; and (2) the prison official is,
                                   7   subjectively, deliberately indifferent to inmate health or safety. Farmer, 511 U.S. at 834.
                                   8   A prison official is deliberately indifferent if he knows of and disregards an excessive risk
                                   9   to inmate health or safety by failing to take reasonable steps to abate it. Id. at 837.
                                  10   Allegations in a pro se complaint sufficient to raise an inference that the named prison
                                  11   officials knew that plaintiff faced a substantial risk of serious harm and disregarded that
                                  12   risk by failing to take reasonable measures to abate it state a failure-to-protect claim. See
Northern District of California
 United States District Court




                                  13   Hearns, 413 F.3d at 1041-42 (citing Farmer, 511 U.S. at 847).
                                  14          First of all, allegations of verbal harassment and threats by prison guards fail to
                                  15   state a cognizable claim under § 1983. See Freeman v. Arpaio, 125 F.3d 732, 738 (9th Cir.
                                  16   1997) overruled in part on other grounds by Shakur v. Schriro, 514 F.3d 878, 884-85 (9th
                                  17   Cir. 2008); Gaut v. Sunn, 810 F.2d 923, 925 (9th Cir. 1987). As such, it is highly unlikely
                                  18   that such non-physical abuse from other inmates would also implicate the Eighth
                                  19   Amendment such that Defendants had a duty to protect Plaintiff from such conduct.
                                  20   Plaintiff was advised that unless he can, in good faith, allege that the harassment was
                                  21   coupled with conduct that implicates the Eighth Amendment’s proscription against cruel
                                  22   and unusual punishment, he fails to state a claim. (Docket No. 13 at 3.) Plaintiff has again
                                  23   made no allegation in the amended complaint that the alleged harassment was coupled
                                  24   with conduct implicating the Eighth Amendment.
                                  25          Plaintiff has also again failed to allege sufficient facts showing that Defendants
                                  26   Creamer and Jackson acted with deliberate indifference to satisfy the second subjective
                                  27   element. His allegation that Defendants shared his confidential complaint with other
                                  28                                                   3
                                   1   inmates is conclusory without any factual support. There are also no allegations that
                                   2   Defendants knew Plaintiff faced a substantial risk and disregarded it when they failed to
                                   3   safeguard the information, see Farmer, 511 U.S. at 837, or even facts sufficient to raise an
                                   4   inference that they knew, see Hearns, 413 F.3d at 1041-42. Having been granted one
                                   5   opportunity to amend, Plaintiff shall not be afforded another.
                                   6          Plaintiff alleges for the first time that the “Four Amendment was violated; staff
                                   7   prison may acting under discrimination against Plaintiff charges [sic].” (Am. Compl. at 3-
                                   8   3.) Plaintiff wrote “Four Amendment,” by which he could be referring to either the Fourth
                                   9   Amendment (unreasonable search and seizure) or the Fourteenth Amendment (due process
                                  10   and equal protection). Because he alleges discriminatory conduct, the only logical
                                  11   assumption is that he is attempting to allege an equal protection claim. However, this
                                  12   allegation is simply conclusory without any supporting facts, and no explanation as to how
Northern District of California
 United States District Court




                                  13   Defendants treated Plaintiff differently from other similarly situated defendants. The
                                  14   Court also finds that granting leave to amend would be futile because this equal protection
                                  15   claim was not administratively exhausted. The administrative grievance attached to his
                                  16   amended complaint mentions only the Eighth Amendment and makes no mention of any
                                  17   other grounds for relief. (Am. Compl., Ex. A.)
                                  18          Based on the foregoing, the amended complaint is DISMISSED without leave to
                                  19   amend because Plaintiff was already afforded one opportunity to amend and the Court
                                  20   finds no good cause to grant him another opportunity where the deficiencies from the
                                  21   original complaint remain the same. Wagh v. Metris Direct, Inc., 363 F.3d 821, 830 (9th
                                  22   Cir. 2003) (district court’s discretion to deny leave to amend particularly broad where
                                  23   plaintiff has previously filed an amended complaint); Ferdik v. Bonzelet, 963 F.2d 1258,
                                  24   1261 (9th Cir. 1992).
                                  25   ///
                                  26   ///
                                  27   ///
                                  28                                                 4
                                   1                                            CONCLUSION
                                   2            For the foregoing reasons, the amended complaint is DISMISSED for failure to
                                   3   state a claim for which relief can be granted.
                                   4            IT IS SO ORDERED.
                                   5   Dated: _____________________
                                                March 25, 2019                              ________________________
                                                                                            BETH LABSON FREEMAN
                                   6
                                                                                            United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\BLF\CR.18\02157Bran_dism(ftsac)
                                  26

                                  27

                                  28                                                    5
